Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following NON-FINAL Office Action is in response to applicant’s communication regarding application 16/997,012 filed on 08/19/2020. The following is the first action on the merits.

Status of Claims
	Claim(s) 1-20 is/are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-20 are directed towards an invention for the determining of a proportional wage amount for an employee based on a work agreement, adjusting a total wage amount based on the proportional calculation, and the transmitting of the proportional wage amount via a 
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case Claim(s) 1-11 are directed towards a method comprising at least one step. Claim(s) 12-14 are directed towards a system which falls under the apparatus category. Claim(s) 15-20 are directed towards a computer program product which falls under the product category. Accordingly all claims fall within one of the four statutory classes of invention (apparatus, product, and method) and will be further analyzed under Step 2A.
	Under Step 2A, Prong One, it must be considered whether the claims recite an abstract idea.
	Independent claims 1, 12, and 15 recite an invention for the determining of a proportional wage amount for an employee based on a work agreement, adjusting a total wage amount based on the proportional calculation, and the transmitting of the proportional wage amount via a specified communication channel, to said employee which recite the abstract ideas of Mental Process (Observations, Evaluations, Judgements, or Opinions with the aid of Pen and Paper) and Organizing Human Activity (Fundamental Economic Practices and Principles) in the following limitations:
Determining…a proportional wage payment amount for the employee in accordance with a specified wage payment type for a current wage pay period based on collected work agreement information; 
Adjusting…a total wage compensation balance of the employee for the current wage pay period by deducting the proportional wage payment amount in accordance with the specified wage payment type; and 
Transmitting… an order for the proportional wage payment amount corresponding to the employee to a specified wage payment…using a specified communication channel to pay the employee.
Dependent claims 2-11, 13-14, and 16-20 recite further limitations onto the abstract idea and are thus subject to the same rationale as above.
Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are “directed to” the abstract idea.
Claims 1, 12, and 15 recite the following additional elements
A computer
A proxy server
A network
A bus system
A computer readable storage medium
A processor
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea (“apply it”) on a generic computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, 
Support for this determination can be found in Paragraph(s) [0049]-[0055] of Applicant’s specification.
Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The computer, proxy server, network, bus system, computer readable storage medium, and processor are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). Claims that amount to nothing more than applying an abstract idea does not render an abstract idea eligible. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)). Therefore the claims are not eligible.
Dependent claims 2-11, 13-14, and 16-20 do not recite any further additional elements and are thus also rejected on the grounds stated above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claim(s) 1, 12, and 15 –
	Volberg discloses the following:
A computer program product for providing an in advance workforce instant wage payment to an employee, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (Volberg: Paragraph 148, “Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. The medium may be either a tangible medium (e.g., optical or electrical communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). The series of computer instructions embodies all or part of the functionality previously described herein. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies…”)
A computer system for providing an in advance workforce instant wage payment to an employee, the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to (Volberg: Paragraph 40, “Referring to FIG. 1A, a block diagram of a system 10 according to one aspect of the present invention is illustrated. As can be seen, the system 10 includes a first server 20 in communication with a first database 30. The first server 20 is also in communication with a second database 40 which, in turn, is in communication with a second server 50. The first server is also in communication with an employee user's mobile computing device 60. Within the device 60 is an application 70 that operates to regularly update the first server 20 with the location of the device.”; Paragraph 146, “The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such as computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network.”
determine a proportional wage payment amount for the employee in accordance with a specified wage payment type for a current wage pay period based on 
adjust a total wage compensation balance of the employee for the current wage pay period by deducting the proportional wage payment amount in accordance with the specified wage payment type; and (Volberg: Paragraph 62, “For each employee, the system subtracts the amount of pays taken (if any) from the full net pay amounts sent and remits the balance due to the employee. At this point employees are now paid in full.”)
Volberg does not specify using a specific communication channel for an order of payment, however, Smith discloses the following:
transmit an order for the proportional wage payment amount corresponding to the employee to a specified wage payment proxy server via a network using a specified communication channel to pay the employee. (Smith: Column 4 lines 11-59, “The payroll company's server will collect all data and send necessary data and reports back to the client and its employees. Data may be transmitted directly from one client peripheral to another insofar as those peripherals form part of the internet link. All communication through such peripherals will be encrypted to prevent the client from bypassing any system controls…the specific phone location will be monitored at regular short intervals between clock-in and clock-out events, and transmitted automatically to the payroll company's server. Time spent within each significant area for payroll purposes will be computed automatically by a machine attached to the payroll company's server. The amount of “clocked” time spent outside defined worksites will be transmitted to the client, so said client can consider taking action against employees who spend too much time away from work.”)

Volberg discloses a method of providing partial payment based on a work agreement. Smith discloses a method of verifying worker activity, and payment via transmission through specific encrypted channels. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Volberg with the teachings of Smith as taught by Smith (Smith: Column 5 lines 15-26, “This prevents a common type of fraud whereby an employer pays a worker “under the table” unless and until that worker is injured and wishes to make a WC claim…”)
Claim(s) 2, 13, and 16 –
	Volberg in view of Smith teach the limitations of claims 1, 12, and 15
	Volberg further discloses the following information
collecting, by the computer, work agreement information corresponding to the employee from a storage server of an employer of the employee via a network; and  (Volberg: Paragraph 41, “The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the employee's employment status with that particular employer (i.e. to confirm that the employee is indeed employed with that employer), and the employee's gross rate of pay or remuneration (e.g. an hourly pay rate). The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee.”)
collecting, by the computer, work-related information corresponding to the employee from a client device of the employee on a predetermined time interval basis via the network to increase wage payment security and decrease wage payment fraud. (Volberg: Paragraph 41, “The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first 

Claim(s) 3, 14, and 17 –
	Volberg in view of Smith teach the limitations of claims 1-2, 12-13, and 15-16
	Volberg does not teach the use of thresholds and confidence to determine whether an employee was actively working, however, Smith discloses the following:
performing, by the computer, an analysis of the collected work agreement information and the collected work-related information corresponding to the employee using machine learning; (Smith: Column 4 lines 29-41, “Machine learning can be built into the system to automatically adjust the Poisson parameters of different incremental time periods when the frequency of employees failing to respond to messages during certain critical incremental time periods indicates an increased need to verify that an employee is on the job during said critical incremental time periods.”; Column 10 lines 56-67, “One of the design goals of a system directed to the practical application of automatically 
determining, by the computer, a confidence level regarding work-related activity of the employee corresponding to the specified wage payment type for the current wage pay period based on the analysis of the collected work agreement information and the collected work-related information corresponding to the employee using the machine learning to verify employee eligibility for wage payment; and  (Smith: Column 8 lines 11-29, “A survival function is defined herein as the fraction of employees that would not receive a message by a certain time. In this example, even though the average number of messages is 3, there is still a finite probability 224 that an employee will not receive a message by the end of a standard time period. In this example, based on Poisson statistics, the value of the survival function at the end of a standard time period is about 5%. Thus about 1 out of 20 times, an employee will receive no message during a shift. In some situations, this value may be too high. For example, the messages may be used to not only verify that an employee is on the job at a location, but also to 
determining, by the computer, whether the confidence level is greater than or equal to a predefined confidence level threshold. (Smith: Column 10 lines 56-67, “One of the design goals of a system directed to the practical application of automatically verifying whether or not an employee is actually on the job at a location during a standard time period is to make sure that the employee is sent at least a lower threshold number of messages during the standard time period without sending more than an upper threshold number of messages during the same standard time period. The lower threshold might be 1. The upper threshold might be 5. A “lower threshold exception” is when the total number of messages sent to an employee during a standard time period is less than the lower threshold. Similarly, an “upper threshold exception” is when the total number of messages sent to an employee during a standard time period is greater than the upper threshold.”)

Volberg discloses a method of providing partial payment based on a work agreement. Smith discloses a method of verifying worker activity, and payment via transmission through specific encrypted channels. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Volberg with the teachings of Smith as taught by Smith (Smith: Column 5 lines 15-26, “This prevents a common type of fraud 


Claim(s) 4, and 18 –
	Volberg in view of Smith teach the limitations of claims 1-3, and 15-17
	Volberg does not teach the use of thresholds and confidence to determine whether an employee was actively working, however, Smith discloses the following:
responsive to the computer determining that the confidence level is less than the predefined confidence level threshold, requesting, by the computer, feedback from the employee regarding the collected work-related information. (Smith: Column 9 line 50 – Column 10 line 19, “said personal programmable communications device is operable to receive a security code from said employee in response to said audible sound to confirm that said employee is on said job at said location during said incremental time period.”)

Volberg discloses a method of providing partial payment based on a work agreement. Smith discloses a method of verifying worker activity, and payment via transmission through specific encrypted channels. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Volberg with the teachings of Smith as taught by Smith (Smith: Column 5 lines 15-26, “This prevents a common type of fraud whereby an employer pays a worker “under the table” unless and until that worker is injured and wishes to make a WC claim…”)
Claim(s) 5 and 19 –
	Volberg in view of Smith teach the limitations of claims 1-3, and 15-17
	Volberg discloses the following:
…determining, by the computer, the proportional wage payment amount for the employee in accordance with the specified wage payment type for the current wage pay period based on the collected work agreement information. (Volberg: Paragraph 70, “In step 110, the employee works a shift. In step 111, the system checks whether the payment of the employee is hourly or salary based. If the shift was salary based, the system, in step 116, can make a manual payment request. The payment request can be made through the employee application used by the employee. This employee application also allows employees to manage their funds and their account. The employee application can also be used by the manager to verify new employees during the onboarding process and to manually approve pay requests, such as those in step 119.”)
Volberg does not teach the use of thresholds and confidence to determine whether an employee was actively working, however, Smith discloses the following:
responsive to the computer determining that the confidence level is greater than or equal to the predefined confidence level threshold… (Smith: Column 10 lines 56-67, “One of the design goals of a system directed to the practical application of automatically verifying whether or not an employee is actually on the job at a location during a standard time period is to make sure that the employee is sent at least a lower threshold number of messages during the standard time period without sending more than an upper threshold number of messages during the 

Claim(s) 6 and 20 –
	Volberg in view of Smith teach the limitations of claims 1, and 15
	Volberg discloses the following:
a confirmation from the specified wage payment proxy server via the network using the specified communication channel indicating that the order for the proportional wage payment amount corresponding to the employee was processed by the specified wage payment proxy server. (Volberg: Paragraph 83, The app can then prompt the employee to confirm the data set regarding that specific shift including the time the employee clocked in, the time the employee clocked out, the position(s) worked by the employee (as entered by the employee when the employee clocked in), the number and duration of breaks taken by the employee, any overtime performed by the employee, as well as the manager for the shift. These data points may be presented to the employee from the data set entered by the employee when the employee clocked in for the shift. The employee can then confirm these data points and the data set is then finalized and uploaded to the server. The server can then calculate the employee's pay for that shift and report 

Claim 7 –
	Volberg in view of Smith teach the limitations of claims 1
	Volberg further describes:
transmitting, by the computer, a notification to the employee and an employer of the employee via the network using the specified communication channel indicating that the order for the proportional wage payment amount was processed by the specified wage payment proxy server. (Volberg: Paragraph 129, “Once a manager approves an employee's request for partial payment, the employee is notified that the request has been granted and that the funds have been deposited into the employee's account and detailed on the second database. The notification may take the form of a message as shown in FIG. 11 and the report that the employee receives may take the form of the report detailed in FIG. 12. As can be seen from FIG. 12, the report details the data points regarding the partial payment (i.e. how much), the shift (time and duration of the shift along with how many 

Claim 8 –
	Volberg in view of Smith teach the limitations of claims 1
	Volberg does not teach any method of encryption, however, Smith discloses the following:
wherein the specified communication channel is encrypted and adheres to specified standards for data security. (Smith: Column 4 lines 11-27, “The payroll company's server will collect all data and send necessary data and reports back to the client and its employees. Data may be transmitted directly from one client peripheral to another insofar as those peripherals form part of the internet link. All communication through such peripherals will be encrypted to prevent the client from bypassing any system controls.”)

Volberg discloses a method of providing partial payment based on a work agreement. Smith discloses a method of verifying worker activity, and payment via transmission through specific encrypted channels. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Volberg with the teachings of Smith as taught by Smith (Smith: Column 5 lines 15-26, “This prevents a common type of fraud 

Claim 9 –
	Volberg in view of Smith teach the limitations of claim 1
	Volberg further discloses the following:
wherein the collected work agreement information comprises at least one of type of employment, work assignment, total wage compensation for a traditional pay period, geographic location of where work- related activities are to be performed by the employee, wage payment type, employee monitoring tasks, and employee benefits, and wherein the wage payment type is one of a traditional wage payment type and an in advance instant wage payment type. (Volberg: Paragraph 41, “Once the employee's shift is over, the employee can declare the duration of their shift and submit it to the employer by using the application 70. Once this is done, the application 70 correlates the declared time with the time spent at the employer's place of business to the server 20. The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the employee's employment status with that particular employer (i.e. to confirm that the employee is indeed employed with that employer), and the employee's gross rate of pay or remuneration (e.g. an hourly pay rate). The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the 

Claim 10 –
	Volberg in view of Smith teach the limitations of claim 1

wherein collected work-related information from a client device of the employee on a predetermined time interval basis comprises at least one of geolocation data identify where work-related activities are being performed by the employee, number of software interactions with work-related software identifying an amount of time spent by the employee on the work-related activities, and employee feedback regarding confirmation of the geolocation data and software interactions when inconsistencies exist with machine learning data. (Volberg: Paragraph 8, “An application on an employee's mobile computing device allows for an employee to receive payment offers using shift details which may be generated by a punch clock system or be based on other data that an employer uses to determine a worker's pay or a score generated by a machine learning system, neural network, or similar system which takes numerous real-time and historical data points into account and that may also include the employee's location.” Paragraph 89, “Once the server has determined the employee's gross pay for the shift (without taking into account any deductions), the server can then send the details about the employee's recently completed shift to the employee's supervisor/manager for approval. The server, after performing the necessary calculations, prepares a report for approval by the manager/supervisor. The report may include a number of data points for approval by the manager including: the employee's name, the location of the shift, the hours for the shift, the job/position(s) for the shift, the pay grade/pay amount per hour for each position, how many breaks and how long were the breaks for the shift, instances (if any and 

Claim 11 –
	Volberg in view of Smith teach the limitations of claim 1
	Volberg further discloses the following:
wherein the proportional wage payment amount is one of a proportional wage payment amount per hour, a proportional wage payment amount per day, a proportional wage payment amount per week, and a proportional wage payment amount per month, and wherein when the proportional wage payment amount is a portion of the total wage compensation balance for the current wage pay period, the proportional wage payment amount is an in advance instant wage payment to the employee prior to an end of a traditional pay period. (Volberg: Paragraph 41, “he server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. Once confirmed, the server 20 then retrieves the employee's information from the first database 30. This information includes the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dilles (US 2020/0374129 A1): Describes a system of digital ID creation and verification
Damian (US 2018/0013789 A1): Describes a system for mitigating fraud
Raymond (US 2013/0275279 A1): Describes a multi-platform payment exchange
Murrell (US 2013/0041810 A1): Describes a system for implementing an employee budget
Dombroski (US 2011/0082778 A1): Describes a system for an intra-cycle payment system for employees

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624